Name: Commission Regulation (EC) NoÃ 1670/2003 of 1Ã September 2003 implementing Council Regulation (EC, Euratom) NoÃ 58/97 with regard to the definitions of characteristics for structural business statistics and amending Regulation (EC) NoÃ 2700/98 concerning the definitions of characteristics for structural business statistics
 Type: Regulation
 Subject Matter: economic analysis;  business organisation;  information and information processing;  business classification
 Date Published: nan

 Avis juridique important|32003R1670Commission Regulation (EC) No 1670/2003 of 1 September 2003 implementing Council Regulation (EC, Euratom) No 58/97 with regard to the definitions of characteristics for structural business statistics and amending Regulation (EC) No 2700/98 concerning the definitions of characteristics for structural business statistics Official Journal L 244 , 29/09/2003 P. 0074 - 0111Commission Regulation (EC) No 1670/2003of 1 September 2003implementing Council Regulation (EC, Euratom) No 58/97 with regard to the definitions of characteristics for structural business statistics and amending Regulation (EC) No 2700/98 concerning the definitions of characteristics for structural business statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(1), as last amended by Commission Regulation (EC) No 1669/2003(2), and in particular Article 12 (iii) thereof,Whereas:(1) Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, performance and competitiveness of businesses in the Community.(2) Commission Regulation (EC) No 2700/98 of 17 December 1998 concerning the definitions of characteristics for structural business statistics(3), as amended by Regulation (EC) No 1614/2002(4), included the definitions of the structural business statistics characteristics listed in the common module and the detailed modules for industry, distributive trades and construction of Regulation (EC, Euratom) No 58/97 concerning structural business statistics. Council Regulation (EC) No 2056/2002(5) introduced a new set of characteristics for credit institutions and pension funds as well as new characteristics on environmental expenditure, for which common definitions are necessary. Moreover, it is also necessary to amend existing definitions for the characteristics on number of enterprises, turnover, production value, value added at factor cost and total purchases of goods and services, as the definitions set out in Regulation (EC) No 2700/98 cannot be used for the calculation of the value of these characteristics for insurance services, credit institutions, pension funds and central banking activities.(3) It is necessary to implement a set of definitions for structural business characteristics for the insurance services, credit institutions and pension funds in order to ensure that the statistical data provided to the Commission is comparable, harmonised and of good quality.(4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The definitions of the characteristics 12 12 0 and 12 15 0 of Regulation (EC) No 2700/98 necessary for the activities covered in the Annexes 5, 6 and 7 to Regulation (EC, Euratom) No 58/97 as well as for the activities of NACE rev. 1, class 65.11 are amended as set out in Annex I, sections 3 and 4 to this Regulation.The definition of characteristic 11 11 0 for the activities covered in Annex 7, the definition of characteristic 12 11 0 for the activities covered in Annexes 5 and 7 and the definition of the characteristic 13 11 0 for the activities of Annexes 5 and 6 are amended as set out in Annex I, sections 1, 2 and 5 to this Regulation.Article 2The amended definition of the characteristic 21 11 0 of Regulation (EC) No 2700/98 and the definitions of characteristics 21 12 0 and 21 14 0 are specified in Annex II to this Regulation.Article 3The definitions of the characteristics listed in section 4 of Annex 6 to Regulation (EC, Euratom) No 58/97 are specified in Annex III to this Regulation.Article 4The definitions of the characteristics listed in section 4 of Annex 7 to Regulation (EC, Euratom) No 58/97 are specified in Annex IV to this Regulation.Article 5Member States shall apply the amendments of the definitions of the characteristics 12 12 0, 12 15 0 and 13 11 0 of section 4 of Annex 1 for the activities of NACE rev. 1 group 65.1 and for the credit institutions classified under NACE rev. 1, class 65.22 for the reference year 2001 and subsequent years.For the activities of NACE rev. 1, class 66.02, Member States shall apply the definitions of the characteristics 11 11 0, 12 11 0, 12 12 0 and 12 15 0 for the reference year 2002 and subsequent reference years.Member States shall apply the amended definition of the characteristic 21 11 0 and the definitions of characteristics 21 12 0 and 21 14 0 of section 4 of Annex 2 for the reference year 2001 and subsequent reference years.Member States shall apply the definitions for the characteristics listed in section 4 of Annex 6 to Regulation (EC, Euratom) No 58/97 for the reference year 2001 and subsequent years.They shall apply the definitions for the characteristics listed in section 4 of Annex 7 to Regulation (EC, Euratom) No 58/97 for the reference year 2002 and subsequent years.Article 6This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 September 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.(2) See page 57 of this Official Journal.(3) OJ L 344, 18.12.1998, p. 49.(4) OJ L 244, 12.9.2002, p. 7.(5) OJ L 317, 21.11.2002, p. 1.ANNEX IAmendments of definitions of Regulation (EC) No 2700/98 for insurance services, credit institutions, pension funds and NACE rev. 1 class 65.11The Annex to Regulation (EC) No 2700/98 is amended as follows:Section 1Number of enterprises1. In the definition of code 11 11 0 (title: Number of enterprises), the following is added: "For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97 this characteristic shall also comprise pension funds that do not employ personnel. It shall also include pension funds which are not established as legal entities and which are managed by pension fund management companies, insurance enterprises or other financial institutions (without however being covered by the annual accounts of these institutions). This characteristic shall however not include the number of pension funds which are not established separately from the sponsoring undertaking or trade (i.e. the non-autonomous pension funds or the book reserve system normally managed as an ancillary activity by the employer)."Section 2Turnover1. In the definition of code 12 11 0 (title: Turnover) the sentence "For NACE rev. 1, classes 66.01 and 66.03, the corresponding title of this characteristic is 'Gross premiums written'" is replaced with: For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, the corresponding title of this characteristic is "Gross premiums written". This characteristic is defined in Article 35 of Directive 91/674/EEC.For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, the corresponding title of this characteristic is "Total pension contributions". This characteristic shall comprise all pension contributions due during the financial year in respect of pension contracts, such as all mandatory contributions, other regular contributions, voluntary additional contributions, incoming transfers, other contributions.2. In the link to other variables of code 12 11 0 (title: Turnover), the following is added: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, "Gross premiums written" (12 11 0) is calculated as follows:Gross direct premiums written (12 11 1),+ Gross reinsurance premiums accepted, written premiums (12 11 2)."Gross premiums written" is used in the calculation of "Gross premiums earned" (32 11 0) and other aggregates and balances.For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, "Turnover" (Total pension contributions) is calculated as follows:Pension contributions receivable from members (48 00 1),+ Pension contributions receivable from employers (48 00 2),+ Incoming transfers (48 00 3),+ Other pension contributions (48 00 4);or:Pension contributions to defined benefit schemes (48 00 5),+ Pension contributions to defined contribution schemes (48 00 6),+ Pension contributions to hybrid schemes (48 00 7)."Section 3Production value1. In the definition of code 12 12 0 (title: Production value) the sentence"Specific calculation methods are needed for NACE rev. 1, classes 66.01 and 66.03" is replaced with: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, the production value is defined as gross premiums earned, plus total portfolio investment income, plus other services produced, minus gross claims incurred, excluding claims management expenses, plus capital gains and provisions.For the enterprises defined in section 3 of Annex 6 to Regulation (EC, Euratom) No 58/97, the production value is defined as interest receivable and similar income, less interest payable and similar charges, plus commissions receivable, plus income from shares and other variable-yield securities, plus net profit or net loss on financial operations, plus other operating income.For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, the production value is defined as turnover less insurance premiums payable, plus investment income, plus other income, plus insurance claims receivable, less total expenditure on pensions, less net change in technical provisions.For the enterprises of the NACE class 65.11, the production value is defined as interest receivable and similar income, less interest payable and similar charges, plus commissions receivable, plus income from shares and other variable-yield securities, plus net profit or net loss on financial operations, plus other operating income."2. In the link to other variables of code 12 12 0 (title: Production value), the following sentence is added: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, the production value is calculated as follows:For life insurance:Gross premiums written (12 11 0),+ Gross change in the provision for unearned premiums (32 11 2),+ Investment income (32 22 0),- Value readjustments on investments (32 71 5),- Gains on the realisation on investments (32 71 6),- Income from participating interests (32 71 1),+ ((Total gross technical provisions (37 30 0) - Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)) x (Investment income (32 22 0) - Value readjustments on investments (32 71 5) - Gains on the realisation of investments (32 71 6) - Income from participating interests (32 71 1)),+ Other technical income, net amount (32 16 1),+ Other income (32 46 0),- Gross claims payments (32 13 1),- Gross change in the provision for outstanding claims (32 13 4),+ External and internal claims management expenses (32 61 5),+ Gains on the realisation on investments (32 71 6),+ Unrealised gains on investments (32 23 0),- Losses on the realisation on investments (32 72 3),- Unrealised losses on investments (32 28 0),- Gross change in life insurance provision (32 25 0),- Bonuses and rebates, net amount (32 16 3),- Change in fund for future appropriations (part of 32 29 0),- Net changes in other technical provisions, not shown under other headings (32 16 2).For non-life insurance and reinsurance:Gross premiums written (12 11 0),+ Gross change in the provision for unearned premiums (32 11 2),+ Investment income (32 42 0),- Value readjustments on investments (32 71 5),- Gains on the realisation on investments (32 71 6),- Income from participating interests (32 71 1),+ ((Total gross technical provisions (37 30 0) - Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)) x (Investment income (32 42 0) - Value re-adjustments on investments (32 71 5) - Gains on the realisation of investments (32 71 6) - Income from participating interests (32 71 1)),+ Other technical income, net amount (32 16 1),+ Other income (32 46 0),- Gross claims payments (32 13 1),- Gross change in the provision for outstanding claims (32 13 4),+ External and internal claims management expenses (32 61 5),+ Gains on the realisation on investments (32 71 6),- Losses on the realisation on investments (32 72 3),- Bonuses and rebates, net amount (32 16 3),- Change in the equalisation provision (32 15 0),- Net changes in other technical provisions, not shown under other headings (32 16 2).For the enterprises defined in section 3 of Annex 6 to Regulation (EC, Euratom) No 58/97, the production value is calculated as:Interest receivable and similar income (42 11 0),- Interest payable and similar charges (42 12 0),+ Commissions receivable (42 14 0),+ Income from shares and other variable-yield securities (42 13 1),+ Net profit or net loss on financial operations (42 20 0),+ Other operating income (42 31 0).For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, the production value is calculated as:Turnover (12 11 0),- Insurance premiums payable (48 05 0),+ Investment income (48 01 0),+ Other income (48 02 2),+ Insurance claims receivable (48 02 1),- Total expenditure on pensions (48 03 0),- Net change in technical provisions (48 04 0)."Section 4Value added at factor costs1. In the definition of code 12 15 0 (title: Value added at factor costs), the sentence"Specific calculation methods are needed for NACE rev. 1, classes 66.01 and 66.03" shall be replaced with: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, the value added at factor costs is defined as production value, minus gross value of reinsurance services received, minus other intermediate consumption.For the enterprises defined in section 3 of Annex 6 to Regulation (EC, Euratom) No 58/97, the value added at factor costs is defined as production value, less total purchases of goods and services.For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, the value added at factor costs is defined as production value, less total purchases of goods and services.For the enterprises of the NACE class 65.11, the value added at factor costs is defined as production value less total purchases of goods and services."2. In the link to other variables of code 12 15 0 (title: Value added at factor costs prices), the following sentence shall be added: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, the value added at factor cost is calculated as:Production value (12 12 0),- Intermediate consumption (13 11 0).For the enterprises defined in section 3 of Annex 6 to Regulation (EC, Euratom) No 58/97, the value added at factor cost is calculated follows:Production value (12 12 0),- Total purchases of goods and services (13 11 0).For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, the value added at factor cost is calculated follows:Production value (12 12 0),- Intermediate consumption (= total purchases of goods and services (13 11 0))."Section 5Total purchases of goods and services1. In the definition of code 13 11 0 (title: Total purchases of goods and services), the sentence"Specific calculation methods are needed for NACE rev. 1, classes 66.01 and 66.03" is replaced with: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, the total purchases of goods and services is defined as the gross value of reinsurance services received plus other intermediate consumption.For the enterprises defined in section 3 of Annex 6 to Regulation (EC, Euratom) No 58/97, the total purchases of goods and services is defined as commissions payable, plus other administrative expenses, plus other operating charges."2. In the link to other variables of code 13 11 0 (title: Total purchases of goods and services), the following sentence shall be added: "For the enterprises defined in section 3 of Annex 5 to Regulation (EC, Euratom) No 58/97, intermediate consumption is calculated as:For life insurance:Reinsurance balance (32 18 0),+ ((Total gross technical provisions (37 30 0) - Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)) x (Investment income (32 22 0) - Value readjustments on investments (32 71 5) - Gains on the realisation of investments (32 71 6) - Income from participating interests (32 71 1)),+ Commissions (32 61 1),+ Other external expenditure on goods and services (32 61 4 - depreciation on fixed assets for own use).For non-life insurance and reinsurance:Reinsurance balance (32 18 0),+ ((Total gross technical provisions (37 30 0) - Total net technical provisions (37 30 1))/Total net technical provisions (37 30 1)) x (Investment income (32 42 0) - Value readjustments on investments (32 71 5) - Gains on the realisation of investments (32 71 6) - Income from participating interests (32 71 1)),+ Commissions (32 61 1),+ Other external expenditure on goods and services (32 61 4 - depreciation on fixed assets for own use).For the enterprises defined in section 3 of Annex 6 to Regulation (EC, Euratom) No 58/97, intermediate consumption is calculated as:Commissions payable (42 15 0),+ Other administrative expenses (42 32 2),+ Other operating charges (42 33 0).For the enterprises defined in section 3 of Annex 7 to Regulation (EC, Euratom) No 58/97, the variable "Total purchases of goods and services" (13 11 0) is used in the calculation of the variable "Total operational expenses" (48 06 0)."ANNEX IIAmended definition of characteristic 21 11 0 and definitions of characteristics 21 12 0 and 21 14 0Regulation (EC) No 2700/98 is amended as follows:1. The definition of characteristic 21 11 0 is replaced by the following: Code: 21 11 0Title: Investment in equipment and plant for pollution control and special anti-pollution accessories (mainly "end-of-pipe" equipment)DefinitionCapital expenditures for methods, technologies, processes or equipment designed to collect and remove pollution and pollutants (e.g. air emissions, effluents or solid waste) after their creation, prevent the spread of and measure the level of the pollution and treat and dispose of pollutants generated by the operating activity of the company.It is the sum of expenditure in the environmental domains "Protection of ambient air and climate", "Wastewater management", "Waste management" and "Other environmental protection activities". "Other environmental protection activities" includes "Protection and remediation of soil, groundwater and surface water", "Noise and vibration abatement", "Protection of biodiversity and landscape", "Protection against radiation", "Research and development", "General environmental administration and management", "Education, training and information", "Activities leading to indivisible expenditure" and "Activities not elsewhere classified".Included are:- investments in distinct, identifiable components supplementing existing equipment, which are implemented at the end of or completely outside the production line ("end-of-pipe" equipment),- investments in equipment (e.g. filters or separate cleaning steps) which compose or extract pollutants within the production line, when the removal of these added facilities would not affect in the main the functioning of the production line.The main purpose or function of this capital expenditure is environmental protection and the total expenditure for these should be reported.The expenditure should be reported gross of any cost offsets resulting from the generation and sale of marketable by-products, savings made, or subsidies received.Purchased goods are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover.Excluded are:- actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security,- measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation expands the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste,- resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost-saving reasons.Link to company accountsThe definition is based on the accounting standards applied by the company in its bookkeeping, in compliance with EU accounting standards: i.e. these are expenditures that qualify for recognition as an asset.Link to other variables"Total environmental protection investments" is the sum of the variables 21 11 0 and 21 12 0. "Total environmental protection expenditure" is the sum of the variables 21 11 0, 21 12 0 and 21 14 0.Part of:15 11 0 Gross investment in tangible goods15 31 0 Value of tangible goods acquired through financial leasing.2. The following definitions are added: Code: 21 12 0Title: Investment in equipment and plant linked to cleaner technologies ("integrated technology")DefinitionCapital expenditures for new or adaptation of existing methods, technologies, processes, equipment (or parts thereof) designed to prevent or reduce the amount of pollution created at the source (e.g. air emissions, effluents or solid waste), thereby reducing the environmental impacts associated with the release of pollutants and/or with polluting activities.It is the sum of expenditure in the environmental domains "Protection of ambient air and climate", "Wastewater management", "Waste management" and "Other environmental protection activities". "Other environmental protection activities" includes "Protection and remediation of soil, groundwater and surface water", "Noise and vibration abatement", "Protection of biodiversity and landscape", "Protection against radiation", "Research and development", "General environmental administration and management", "Education, training and information", "Activities leading to indivisible expenditure" and "Activities not elsewhere classified".The expenditure should be reported gross of any cost offsets resulting from the generation and sale of marketable by-products, savings made, or subsidies received.Purchased goods are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover.Included are:- capital expenditures that involve distinct, separately identifiable (environmental parts of) methods, processes, technologies and equipment. Their main purpose or function is environmental protection by definition and the total expenditure of the (environmental parts of) methods, processes, technologies and equipment should be reported,- capital expenditures for methods, processes, technologies and equipment that are integrated with the overall operating activity (production process/installation) in a way that makes it difficult to identify separately the pollution-prevention component. In these cases ("integrated measures"), only the environmental protection fraction of the total investment should be reported.This fraction corresponds to the additional investment vis-Ã -vis the capital expenditure that would have been incurred were it not for the environmental protection considerations. Therefore, the alternative for comparison corresponds to the cheapest alternative available to the company with similar functions and characteristics, except for those related to environmental protection.When the selected option is standard technology and there is no cheaper, less environmentally beneficial alternative available to the company, the measure is by definition not an environmental protection activity, and no expenditure should be reported.Excluded are:- actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security,- measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation expands the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste,- resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost-saving reasons.Link to company accountsThe definition is based on the accounting standards applied by the company in its bookkeeping, in compliance with EU accounting standards: i.e. these are expenditures that qualify for recognition as an asset.Link to other variables"Total environmental protection investments" is the sum of the variables 21 11 0 and 21 12 0. "Total environmental protection expenditure" is the sum of the variables 21 11 0, 21 12 0 and 21 14 0.Part of:15 11 0 Gross investment in tangible goods15 31 0 Value of tangible goods acquired through financial leasing.Code: 21 14 0Title: Total current expenditure on environmental protectionDefinitionTotal current expenditure on environmental protection is the expenditure for operating and maintaining an activity, technology, process, equipment (or parts thereof) designed to prevent, reduce, treat or eliminate pollutants and pollution (e.g. air emissions, effluents or solid waste) or any other degradation of the environment resulting from the operating activity of the company.It is the sum of expenditure in the environmental domains "Protection of ambient air and climate", "Wastewater management", "Waste management" and "Other environmental protection activities". "Other environmental protection activities" includes "Protection and remediation of soil, groundwater and surface water", "Noise and vibration abatement", "Protection of biodiversity and landscape", "Protection against radiation", "Research and development", "General environmental administration and management", "Education, training and information", "Activities leading to indivisible expenditure" and "Activities not elsewhere classified".Total current expenditure on environmental protection should be reported gross of any cost offsets resulting from the sale of marketable by-products, savings or subsidies received.Current expenditure is the sum of "in-house expenditure" and "purchases of environmental protection services":- in-house expenditure includes all current expenditure on environmental protection except purchases of environmental protection services from other units. It is the sum of labour costs, use of raw materials and consumables and payments for operational leasing, for example related to operation and maintenance of environmental equipment, measurement and monitoring of pollution levels, environmental management, information and education, environmental research and development,- purchases of environmental protection services include all fees, charges and similar payments to other organisations (outside the reporting unit), public or private, in exchange of environmental protection services related to the environmental impacts of the operating activity of the company. For example, payments for collection and treatment of waste and wastewater, payments related to decontamination of soil, regulatory charges, payments to environmental consultants related to e.g. environmental information, certification or operation of environmental equipment.Purchased goods and services are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover. Labour expenditure include the gross wages and salaries including employers' charges and social security costs, but excluding general overhead.Excluded are:- actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security,- measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation expands the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste,- resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost-saving reasons,- payments of taxes, fees or charges by the reporting unit that are not linked to purchasing an environmental service related to the environmental impacts of the operating activity of the company, even if the government authorities have earmarked the revenue for financing environmental protection activities (e.g. taxes on pollution),- calculated-cost items such as depreciation of environmental equipment, capital loss due to forced replacement or general overhead,- loss of income, compensatory charges, fines, penalties and similar which do not relate to an environmental protection activity.Link to company accountsThe definition of current expenditure is based on the accounting standards applied by the company in its bookkeeping, in compliance with EU accounting standards: i.e. current expenditure includes all expenditure that is not capitalised but charged to the profit-and-loss account.It is the sum of purchase of raw materials and consumables, labour costs, public fees and charges, expenses for external services and rental and leasing charges for environmental protection activities.Link to other variables"Total environmental protection investments" is the sum of the variables 21 11 0 and 21 12 0. "Total environmental protection expenditure" is the sum of the variables 21 11 0, 21 12 0 and 21 14 0.Part of:13 11 0 Total purchase of goods and services13 31 0 Personnel costs.ANNEX IIIDefinitions of characteristics listed in section 4 of Annex 6 to Regulation (EC, Euratom) 58/97 concerning structural business statistics (credit institutions)STRUCTURAL VARIABLESCode: 11 11 1Title: Number of enterprises broken down by legal statusDefinitionThe number of enterprises (see variable 11 11 0) is broken down by legal status as follows: incorporated enterprises limited by shares, cooperative enterprises, public-law enterprises, branches of enterprises with head office in non-EEA countries, others.Link to other variables"Number of enterprises broken down by legal status" is a further breakdown of the number of enterprises (11 11 0).Code: 11 11 4Title: Number of enterprises broken down by residence of the parent enterpriseDefinition"Parent enterprise" shall mean a parent undertaking as defined in Articles 1 and 2 of Council Directive 83/349/EEC(1) based on Article 54(3)(g) of the Treaty on consolidated accounts.The following geographical breakdown of parent enterprises has to be used: parent enterprise situated in the home Member State (the observed enterprise can be regarded as domestic controlled), parent enterprise situated in other countries (the observed enterprise can be regarded as foreign controlled). The parent enterprise is recorded according to the ultimate beneficiary owner (UBO). Only those enterprises (subsidiaries) that have a parent enterprise are included in this variable. Branches are excluded as considered as a part of an enterprise.Link to other variables"Number of enterprises broken down by residence of the parent enterprise" is part of the number of enterprises (11 11 0).Code: 11 11 6Title: Number of enterprises broken down by size classes of the balance sheet totalDefinitionThe number of enterprises (see variable 11 11 0) is broken down by size classes of the balance sheet total.Five size classes (in euro) - common for all Member States - are defined as follows: more than 99999 million euro, 10000 to 99999 million euro, 1000 to 9999 million euro, 100 to 999 million euro, less than 100 million euro.Note:The balance sheet total at the end of the accounting year (see variable 43 30 0) is considered.Link to other variables"Number of enterprises broken down by size classes of the balance sheet total" is a further breakdown of the number of enterprises (11 11 0).Code: 11 11 7Title: Number of enterprises broken down by category of credit institutionsDefinitionThe number of enterprises (see variable 11 11 0) is broken down by category of credit institutions as follows: licensed banks, specialised credit granting institutions, other credit institutions. This breakdown enables to allocate the categories of credit institutions to the relevant NACE rev. 1 classes.Link to other variables"Number of enterprises broken down by category of credit institutions" is a further breakdown of the number of enterprises (11 11 0).Code: 11 41 1Title: Total number of branches broken down by location in non-EEA countriesDefinition"Branch" is defined in Article 1 of Council Directive 89/646/EEC(2) and is detailed in the Commission Communication on the freedom to provide services and on the interest of the general good in the Second Banking Directive (95/C 291/06).The following geographical breakdown of the number of branches abroad has to be used: Switzerland, USA, Japan, third countries (rest of the world).Note:All active branches notified in the home Member State of the credit institution are taken into consideration.Code: 11 51 0Title: Total number of financial subsidiaries broken down by location in other countriesDefinition"Subsidiary" shall mean a subsidiary undertaking as defined in Articles 1 and 2 of Council Directive 83/349/EEC based on Article 54(3)(g) of the Treaty on consolidated accounts. All enterprises being in the scope of financial services enterprises (as defined in Chapter 1.3 of the methodological manual for statistics on credit institutions) are be included.Note:The following geographical breakdown of subsidiaries has to be used: each single other Member State, other EEA countries, Switzerland, USA, Japan, third countries (rest of the world). Only the first level of subsidiaries is taken into consideration.PROFIT-AND-LOSS ACCOUNT VARIABLESCode: 42 11 0Title: Interest receivable and similar incomeDefinitionThis variable is defined in Article 29 of Council Directive 86/635/EEC(3).Note:Reference to Articles 27(1) and 28(B)(1) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of production value (variable 12 12 0).Code: 42 11 1Title: Interest receivable and similar income arising from fixed-income securitiesDefinitionThis variable is defined in Article 29 of Directive 86/635/EEC.Note:Reference to Articles 27(1) and 28(B)(1) of Directive 86/635/EEC.Link to other variablesThis variable is part of variable 42 11 0.Code: 42 12 0Title: Interest payable and similar chargesDefinitionThis variable is defined in Article 29 of Directive 86/635/EEC.Note:Reference to Articles 27(2) and 28(A)(1) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of production value (variable 12 12 0).Code: 42 12 1Title: Interest payable and similar charges linked to debt securities in issueDefinitionThis variable is defined in Articles 17 and 29 of Directive 86/635/EEC.Note:Reference to Article 4(3)(a) (Liabilities) of Directive 86/635/EEC.Link to other variablesThis variable is part of variable 42 12 0.Code: 42 13 0Title: Income from securitiesDefinitionThis variable is defined in Article 30 of Directive 86/635/EEC.Note:Reference to Article 27(3)(a), (3)(b) and (3)(c) as an aggregate and Article 28 (B)(2)(a), (2)(b) and (2)(c) as an aggregate of Directive 86/635/EEC.Code: 42 13 1Title: Income from shares and other variable-yield securitiesDefinitionThis variable is defined in Article 30 of Directive 86/635/EEC.Note:Reference to Articles 27(3)(a), and 28(B)(2)(a) of Directive 86/635/EEC.Link to other variablesThis variable is part of variable 42 13 0 and is used in the calculation of production value (variable 12 12 0).Code: 42 14 0Title: Commissions receivableDefinitionThis variable is defined in Article 31 of Directive 86/635/EEC.Note:Reference to Articles 27(4), and 28(B)(3) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of production value (variable 12 12 0).Code: 42 15 0Title: Commissions payableDefinitionThis variable is defined in Article 31 of Directive 86/635/EEC.Note:Reference to Articles 27(5), and 28(A)(2) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of total purchases of goods and services (variable 13 11 0).Code: 42 20 0Title: Net profit or net loss on financial operationsDefinitionThis variable is defined in Article 32 of Directive 86/635/EEC.Note:Reference to Articles 27(6), and 28(A)(3) or (B)(4) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of production value (variable 12 12 0).Code: 42 31 0Title: Other operating incomeDefinitionOperating income, not shown under other headings.Note:Reference to Articles 27(7) and 28(B)(7) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of production value (variable 12 12 0).Code: 42 32 0Title: General administrative expensesDefinitionThis variable is the sum of "Personnel costs" (variable 13 31 0) and "Other administrative expenses" (variable 42 32 2).Note:Reference to Article 27(8)(a) and (b) as an aggregate and Article 28 (A)(4)(a) and (b) as an aggregate of Directive 86/635/EEC.Code: 42 32 2Title: Other administrative expensesDefinitionOther administrative expenses, not included in variable 13 31 0.Note:Reference to Article 27(8)(b) and 28(A)(4)(b) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of total purchases of goods and services (variable 13 11 0) and general administrative expenses (variable 42 32 0).Code: 42 33 0Title: Other operating chargesDefinitionOperating charges, not included in other headings.Note:Reference to Articles 27(10), and 28(A)(6) of Directive 86/635/EEC.Link to other variablesThis variable is used in the calculation of total purchases of goods and services (variable 13 11 0).Code: 42 35 0Title: Value adjustments and value readjustments in respect of loans and advances and provisions for contingent liabilities and for commitmentsDefinitionThis variable is defined in Article 33 of Directive 86/635/EEC.Note:Reference to Articles 27(11) and (12), and 28(A)(7) and (B)(5) of Directive 86/635/EEC.Code: 42 36 0Title: Other value adjustments and value readjustmentsDefinitionThis variable is defined in Article 34 of Directive 86/635/EEC.Note:Reference to Articles 27(9), (13) and (14), and 28(A)(5), (A)(8) and (B)(6) of Directive 86/635/EEC.Code: 42 40 0Title: Profit or loss on ordinary activitiesDefinitionThis variable is defined in Article 22 and following of Council Directive 78/660/EEC(4) based on Article 54 (3) (g) of the Treaty on the annual accounts of certain types of companies.Note:Reference to Articles 27(15) and (16), and 28(A)(9), (A)(10) and (B)(8) of Directive 86/635/EEC.Code: 42 50 0Title: Extraordinary profit or lossDefinitionThis variable is defined in Article 22 and following of Council Directive 78/660/EEC based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies.Note:Reference to Articles 27(19), and 28(A)(13) and (B)(10) of Directive 86/635/EEC.Code: 42 51 0Title: All taxes (tax on profit or loss on ordinary activities, tax on extraordinary profit or loss, other taxes)DefinitionThis variable is defined in Article 22 and following of Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies.Note:Reference to Articles 27(15), (20) and (22) and 28(A)(9), (A)(12) and (A)(14) of Directive 86/635/EEC.Code: 42 60 0Title: Profit or loss for the financial yearDefinitionThis variable is defined in Article 22 and following of Council Directive 78/660/EEC based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies.Note:Reference to Articles 27(23) and 28(A)(15) and (B)(11) of Directive 86/635/EEC.VARIABLES ON THE BALANCE SHEETCode: 43 11 0Title: Loans and advances to customersDefinitionThis variable is defined in Articles 4 and 16 of Directive 86/635/EEC.Note:Reference to Article 4(4) (Assets) and Article 16 (Assets: Item 4) of Directive 86/635/EEC.Code: 43 21 0Title: Amounts owed to customersDefinitionThis variable is defined in Articles 4 and 19 of Directive 86/635/EEC.Note:Reference to Article 4(2)(a) and (2)(b) as an aggregate (Liabilities) and Article 19 (Liabilities: Item 2) of Directive 86/635/EEC.Code: 43 29 0Title: Total of capital and reservesDefinitionThis variable is defined in Articles 21, 22 and 23 of Directive 86/635/EEC.Note:Reference to Article 4(7), (8), (9), (10), (11), (12), (13) and (14) as an aggregate (Liabilities) of Directive 86/635/EEC.Code: 43 30 0Title: Balance sheet totalDefinitionThis variable consists of the sum of items 1 to 16 of the asset side of the balance sheet or of the sum of items 1 to 14 of the liability side of the balance sheet.Note:Reference to Article 4 of Directive 86/635/EEC.Code: 43 31 0Title: Balance sheet total broken down according to the residence of the parent enterpriseDefinitionThe balance sheet total (see variable 43 30 0) is broken down by the residence of the parent enterprise.In accordance with the breakdown of variable 11 11 4, the balance sheet total has to be split up into a part which is related to domestic controlled credit institutions and a part which is related to foreign controlled enterprises. The parent enterprise is recorded according to the ultimate beneficiary owner (UBO).Link to other variables"Balance sheet total broken down by residence of the parent enterprise" is a further breakdown of the balance sheet total (43 30 0).Code: 43 32 0Title: Balance sheet total broken down by legal statusDefinitionThe balance sheet total (see variable 43 30 0) is broken down by legal status as follows: incorporated enterprises limited by shares, cooperative enterprises, public-law enterprises, branches of enterprises with head office in non-EEA countries, others.Link to other variables"Balance sheet total broken down by legal status" is a further breakdown of the balance sheet total (43 30 0).VARIABLES ON PRODUCTSCode: 44 11 0Title: Interest receivable and similar income broken down by (sub)categories of the CPADefinitionInterest receivable and similar income are defined in Article 29 of Directive 86/635/EEC. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level.Note:Reference to Articles 27(1) and 28(B)(1) of Directive 86/635/EEC.Link to other variables"Interest receivable and similar income broken down by (sub)categories of the CPA" is a further breakdown of "Interest receivable and similar income" (42 11 0).Code: 44 12 0Title: Interest payable and similar charges broken down by (sub)categories of the CPADefinitionInterest payable and similar charges are defined in Article 29 of Directive 86/635/EEC. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level.Note:Reference to Articles 27(2), and 28(A)(1) of Directive 86/635/EEC.Link to other variables"Interest payable and similar charges broken down by (sub)categories of the CPA" is a further breakdown of Interest payable and similar charges (42 12 0).Code: 44 13 0Title: Commissions receivable broken down by (sub)categories of the CPADefinitionCommissions receivable are defined in Article 31 of Directive 86/635/EEC. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level.Note:Reference to Articles 27(4), and 28(B)(3) of Directive 86/635/EEC.Link to other variables"Commission receivable broken down by (sub)categories of the CPA" is a further breakdown of "Commission receivable" (42 14 0).Code: 44 14 0Title: Commissions payable broken down by (sub)categories of the CPADefinitionCommissions payable are defined in Article 31 of Directive 86/635/EEC. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The variable has to be broken down by (sub)categories of the CPA at the appropriate level.Note:Reference to Articles 27(5), and 28(A)(2) of Directive 86/635/EEC.Link to other variables"Commission payable broken down by (sub)categories of the CPA" is a further breakdown of "Commission payable" (42 15 0).VARIABLES ON INTERNATIONALISATIONThe variables 45 11 0, 45 21 0 and 45 22 0 are referring to the business written by branches with head offices within EEA countries.Code: 45 11 0Title: Geographical breakdown of the total number of EEA branchesDefinition"Branch" is defined in Article 1 of the Council Directive 89/646/EEC of 15 December 1989 and is detailed in the Commission Communication on the freedom to provide services and on the interest of the general good in the Second Banking Directive (95/C 291/06).Note:From the perspective of the host Member State, the total number of EEA branches has to be broken down by each single other EEA country.Code: 45 21 0Title: Geographical breakdown of interest receivable and similar incomeDefinitionInterest receivable and similar income (see variable 42 11 0) written in the host country by branches with head office in each single other EEA country.Code: 45 22 0Title: Geographical breakdown of balance sheet totalDefinitionBalance sheet total (see variable 43 30 0) of branches established in the host country with head office in each single other EEA country.Code: 45 31 0Title: Geographical breakdown of interest receivable and similar income via the Freedom to Provide Services business (in other EEA countries)DefinitionInterest receivable and similar income (see variable 42 11 0) written, under the right of the freedom to provide services, by credit institutions authorised in the home Member State, in each single other EEA country.Code: 45 41 0Title: Geographical breakdown of interest receivable and similar income via branch business (in non-EEA countries)DefinitionInterest receivable and similar income (see variable 42 11 0) written by branch of credit institutions, authorised in the home Member State, in non-EEA countries.The following breakdown has to be used: Switzerland, USA, Japan, third countries (rest of the world).Code: 45 42 0Title: Geographical breakdown of interest receivable and similar income via the Freedom to Provide Services business (in non-EEA countries)DefinitionInterest receivable and similar income (see variable 42 11 0) written, under the right of the freedom to provide services, by credit institutions authorised in the home Member State, in non-EEA countries.The following breakdown has to be used: Switzerland, USA, Japan, third countries (rest of the world).VARIABLES ON EMPLOYMENTCode: 16 11 1Title: Number of persons employed broken down by category of credit institutionsDefinitionThe number of persons employed (see variable 16 11 0) is broken down by category of credit institutions as follows: licensed banks, specialised credit granting institutions, other credit institutions. This breakdown enables to allocate the categories of credit institutions to the relevant NACE rev. 1 classes.Link to other variables"Number of persons employed broken down by category of credit institutions" is a further breakdown of the number of persons employed (16 11 0).Code: 16 11 2Title: Number of women employedDefinitionThe number of persons employed (see variable 16 11 0) of the female sex.Link to other variables"Number of women employed" is part of the number of persons employed (16 11 0).Code: 16 13 6Title: Number of female employeesDefinitionThe number of employees (see variable 16 13 0) of the female sex.Link to other variables"Number of female employees" is part of the number of employees (16 13 0).RESIDUAL VARIABLESCode: 47 11 0Title: Number of accounts broken down by (sub)categories of the CPADefinitionThe number of accounts held by credit institutions at the end of the accounting year is included here. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The number of accounts is linked to (sub)categories of the CPA at the appropriate level.Code: 47 12 0Title: Number of loans and advances to customers broken down by (sub)categories of the CPADefinitionThe number of loans and advances to customers at the end of the accounting year is included here. The breakdown by products is based on the classification of products according to activities for financial intermediation services and services auxiliary to financial intermediation. The number of loans and advances to customers is linked to (sub)categories of the CPA at the appropriate level.Code: 47 13 0Title: Number of automatic teller machines (ATM) owned by credit institutionsDefinitionThe term "automatic teller machines" (ATM) includes different forms of machines providing electronic banking services, e.g. machines for withdrawing deposits (cash dispensers), for making payments and transaction inquiries, for exchanging money, for loading multipurpose cards, etc.(1) OJ L 193, 18.7.1983, p. 1.(2) OJ L 386, 30.12.1989, p. 1.(3) OJ L 372, 31.12.1986, p. 1.(4) OJ L 222, 14.8.1978, p. 11.ANNEX IVDefinitions of characteristics listed in section 4 of Annex 7 to Regulation (EC, Euratom) 58/97 concerning structural business statistics (pension funds)AUTONOMOUS PENSION FUNDSSTRUCTURAL VARIABLESCode: 11 11 8Title: Number of enterprises broken down by size of investmentsDefinitionThe number of enterprises as defined in variable 11 11 0 broken down by size classes of investments, these are the investments covered by the variables 48 10 0 or 48 10 4, i.e. total investments at market value.Link to other variablesThe variable "Number of enterprises broken down by size of investments" (11 11 8) is a further breakdown of the variable "Number of enterprises" (11 11 0).Code: 11 11 9Title: Number of enterprises broken down by size classes of membersDefinitionThe number of enterprises as defined in variable 11 11 0 broken down by size classes of members; these are the members defined in the variable "Number of members" (48 70 0).Note:The number of members at the end of the accounting year should be considered.Link to other variablesThe variable "Number of enterprises broken down by size classes of members" (11 11 9) is a further breakdown of the variable "Number of enterprises" (11 11 0).Code: 11 61 0Title: Number of pension schemesDefinitionThis variable shall comprise the total number of pension schemes under the administration of pension funds. A pension scheme is based on an agreement, in general between social partners, stipulating which retirement benefits are granted and under which conditions.ACCOUNTING VARIABLESProfit-and-loss account (total income and expenditure) variablesCode: 48 00 1Title: Pension contributions receivable from membersDefinitionThis variable shall comprise all pension contributions receivable from members, due during the financial year, in respect of pension contracts, including all mandatory contributions, other regular contributions and voluntary additional contributions.Link to other variablesThe variable "Pension contributions receivable from members" (48 00 1) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 00 2Title: Pension contributions receivable from employersDefinitionThis variable shall comprise all pension contributions receivable from employers, due during the financial year, in respect of pension contracts, including all mandatory contributions, other regular contributions and voluntary additional contributions.Link to other variablesThe variable "Pension contributions receivable from employers" (48 00 2) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 00 3Title: Incoming transfersDefinitionThis variable shall comprise all incoming transfers. Those transfers are usually received from other pension funds or insurance companies. When an employee changes employer he often has the choice to transfer the amounts of pension rights constituted at the pension fund or insurance scheme of his former employer to the pension fund of the new employer.Link to other variablesThe variable "Incoming transfers" (48 00 3) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 00 4Title: Other pension contributionsDefinitionThis variable shall comprise all other pension contributions, due during the financial year, in respect of pension contracts (e.g. contributions from central or local governments, from individuals and associations).Link to other variablesThe variable "Other pension contributions" (48 00 4) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 00 5Title: Pension contributions to defined benefit schemesDefinitionThis variable shall comprise all pension contributions receivable by defined benefit schemes, due during the financial year, in respect of pension contracts, including all regular, voluntary and other contributions.Link to other variablesThe variable "Pension contributions to defined benefit schemes" (48 00 5) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 00 6Title: Pension contributions to defined contribution schemesDefinitionThis variable shall comprise all pension contributions receivable by defined contributions schemes, due during the financial year, in respect of pension contracts, including all regular, voluntary and other contributions.Link to other variablesThe variable "Pension contributions to defined contribution schemes" (48 00 6) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 00 7Title: Pension contributions to hybrid schemesDefinitionThis variable shall comprise all pension contributions receivable by hybrid schemes, due during the financial year, in respect of pension contracts, including all regular, voluntary and other contributions.Note:Hybrid schemes are schemes with elements of both defined benefits schemes and defined contributions schemes.Link to other variablesThe variable "Pension contributions to hybrid schemes" (48 00 7) is used in the calculation of the variable "Turnover" (12 11 0).Code: 48 01 0Title: Investment income (PF)DefinitionThis variable shall comprise income from investments, value readjustments on investments and income from realised and unrealised capital gains and losses. It includes rents receivable, interest income, dividends and realised and unrealised capital gains and losses.Link to other variablesThe variable "Investment income (PF)" (48 01 0) includes the variable "Capital gains and losses" (48 01 1).Code: 48 01 1Title: Capital gains and lossesDefinitionThis variable shall comprise income from realised and unrealised capital gains and losses carried through the profit and loss account. Capital gains and losses arise from the variation between the valuation of investments at the beginning of the accounting period (or at purchase, if later) and their valuation at the end of the accounting period (or at sale, if earlier).Link to other variablesThe variable "Capital gains and losses" (48 01 1) is used in the calculation of the variable "Investment income (PF)" (48 01 0).Code: 48 02 1Title: Insurance claims receivableDefinitionThis variable shall comprise claims receivable from insurance or reinsurance enterprises related to risks ceded.Code: 48 02 2Title: Other income (PF)DefinitionOther income shall comprise all other income of pension funds apart from pension contributions and investment income of pension funds, such as income from commissions and other income.Code: 48 03 0Title: Total expenditure on pensionsDefinitionThis variable shall include all kinds of expenditure to the members of the pension scheme and their dependents, outgoing transfers, etc. Expenditure which is also income related to risks ceded to insurance enterprises is covered here.Link to other variables"Total expenditure on pensions" (48 03 0) is calculated as follows:Regular pension payments (48 03 1),+ Pension payments of lump sums (48 03 2),+ Outgoing transfers (48 03 3).Code: 48 03 1Title: Regular pension paymentsDefinitionThis variable shall comprise all payments on pensions which have a regular nature (i.e. annuity).Link to other variablesThe variable "Regular pension payments" (48 03 1) is used in the calculation of the variable "Total expenditure on pensions" (48 03 0).Code: 48 03 2Title: Pension payments of lump sumsDefinitionThis variable shall comprise all payments on pensions which are lump-sum payments.Link to other variablesThe variable "Pension payments of lump sums" (48 03 2) is used in the calculation of the variable "Total expenditure on pensions" (48 03 0).Code: 48 03 3Title: Outgoing transfersDefinitionThis variable shall comprise all outgoing transfers (usually the amount of pension rights transferred to other pension funds or to insurance companies when an employee changes employer and adheres consequently to the pension fund or insurance scheme of his new employer).Link to other variablesThe variable "Outgoing transfers" (48 03 3) is used in the calculation of the variable "Total expenditure on pensions" (48 03 0).Code: 48 04 0Title: Net change in technical provisions (reserves)DefinitionThis variable shall comprise all kind of changes in technical provisions net of reinsurance. Incoming and outgoing transfers of technical provisions between pension funds are included here.Code: 48 05 0Title: Insurance premiums payableDefinitionThis variable shall comprise the total of insurance premiums payable for all kinds of risks ceded to insurance or reinsurance enterprises.Code: 48 06 0Title: Total operational expensesDefinitionThis variable shall include all costs arising from the collection of pension contributions, portfolio management, handling of pension payments as well as commissions, other external expenses on goods and services and personnel costs.Link to other variables"Total operational expenses" (48 06 0) is calculated as follows:Personnel costs (13 31 0),+ Total purchases of goods and services (13 11 0).Code: 48 07 0Title: All taxesDefinitionThis variable shall comprise all direct taxes payable (e.g. on investment income, etc.) by the pension fund which are not included in external expenses on goods and services or in personnel costs.BALANCE SHEET VARIABLES - ASSETSCode: 48 11 0Title: Land and buildings (PF)DefinitionThis variable shall comprise all land and buildings owned by the pension fund.Link to other variablesThe variable "Land and buildings (PF)" (48 11 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0).Code: 48 12 0Title: Investments in affiliated enterprises and participating interests (PF)DefinitionThis variable shall comprise shares in affiliated undertakings, debt securities issued by, and loans to, affiliated undertakings, participating interests and debt securities issued by, and loans to, undertakings with which a pension fund is linked by virtue of a participating interest. It excludes the investments included under item 48 10 1.Link to other variablesThe variable "Investments in affiliated enterprises and participating interests (PF)" (48 12 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0).Code: 48 13 0Title: Shares and other variable-yield securitiesDefinitionThis variable shall comprise all kinds of quoted and unquoted shares and other variable-yield securities, except those included under items 48 12 0 and 48 14 0.Link to other variablesThe variable "Shares and other variable-yield securities" (48 13 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0) and is based on:Shares quoted on a regulated market (48 13 1),+ Non publicly traded shares (48 13 3),+ Other variable-yield securities (48 13 4).Code: 48 13 1Title: Shares traded on a regulated marketDefinitionThis variable shall comprise all shares quoted on an exchange market.Link to other variablesThe variable "Shares traded on a regulated market" (48 13 1) is part of the variable "Shares and other variable-yield securities" (48 13 0).Code: 48 13 2Title: Shares traded on a regulated market specialised in SMEsDefinitionThis variable shall comprise all shares quoted on regulated markets specialised in innovative, high-growth companies and SMEs. These markets are also known as Small and Medium-Sized Business Markets (SMB markets) or Parallel Markets. These markets provide an exchange facility where listed securites of small and medium-sized companies can be traded efficiently and competitively.Link to other variablesThe variable "Shares quoted on a regulated market specialised in SMEs" (48 13 2) is part of the variable "Shares traded on a regulated market" (48 13 1).Code: 48 13 3Title: Non-publicly traded sharesDefinitionThis variable shall comprise all shares not quoted on an exchange market.Link to other variablesThe variable "Non-publicly traded shares" (48 13 3) is part of the variable "Shares and other variable-yield securities" (48 13 0).Code: 48 13 4Title: Other variable-yield securitiesDefinitionThis variable shall comprise all other variable-yield securities not shown under other headings.Link to other variablesThe variable "Other variable-yield securities" (48 13 4) is part of the variable "Shares and other variable-yield securities" (48 13 0).Code: 48 14 0Title: Units in undertakings for collective investment in transferable securitiesDefinitionThis variable shall comprise all kinds of units in undertakings for collective investment in transferable securities as defined in Council Directive 85/611/EEC(1). This also includes open-end funds and similar undertakings for collective investment.Link to other variablesThe variable "Units in undertakings for collective investment in transferable securities" (48 14 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0).Code: 48 15 0Title: Debt securities and other fixed-income securitiesDefinitionThis variable shall comprise negotiable debt securities and other fixed-income securities issued by credit institutions, by other undertakings or by public bodies except those included under item 48 12 0. Securities bearing an interest rate, which varies in line with specific factors, for example the interest rate on the interbank market or on the Euromarket, shall also be regarded as debt securities and other fixed-income securities.Link to other variablesThe variable "Debt securities and other fixed-income securities" (48 15 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0) and is based on:Debt securities and other fixed-income securities issued by public administrations (48 15 1),+ Other debt securities and other fixed-income securities (48 15 2).Code: 48 15 1Title: Debt securities and other fixed-income securities issued by public administrationsDefinitionThis variable shall comprise debt securities and other fixed-income securities issued or guaranteed by central and local governments and public administrations.Link to other variablesThe variable "Debt securities and other fixed-income securities issued by public administrations" (48 15 1) is used in the calculation of the variable "Debt securities and other fixed-income securities" (48 15 0).Code: 48 15 2Title: Other debt securities and other fixed-income securitiesDefinitionThis variable shall comprise all other debt securities and other fixed-income securities (e.g. corporate bonds).Link to other variablesThe variable "Other debt securities and other fixed-income securities" (48 15 2) is used in the calculation of the variable "Debt securities and other fixed-income securities" (48 15 0).Code: 48 16 0Title: Participation in investment pools (PF)DefinitionThis variable shall comprise shares held by an undertaking in joint investments constituted by several undertakings or pension funds, the management of which has been entrusted to one of those enterprises or to independent fund managers.Link to other variablesThe variable "Participation in investment pools (PF)" (48 16 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0).Code: 48 17 0Title: Loans guaranteed by mortgages and other loans not covered elsewhereDefinitionThis variable shall comprise all kinds of loans of pension funds guaranteed or not by mortgages.Link to other variablesThe variable "Loans guaranteed by mortgages and other loans not covered elsewhere" (48 17 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0).Code: 48 18 0Title: Other investmentsDefinitionThis variable shall comprise all other investments which are not part of the previous investment items, such as deposits with credit institutions, cash, other short-term investments, derivatives or other investments.Link to other variablesThe variable "Other investments" (48 18 0) is used in the calculation of the variable "Total investments of pension funds" (48 10 0).Code: 48 10 0Title: Total investments of pension fundsDefinitionThis variable is the sum of the following variables: Land and buildings (PF) (48 11 0) + Investments in affiliated enterprises and participating interests (PF) (48 12 0) + Shares and other variable-yield securities (48 13 0) + Units in undertakings for collective investment in transferable securities (48 14 0) + Debt securities and other fixed-income securities (48 15 0) + Participation in investment pools (48 16 0) + Loans guaranteed by mortgages and other loans not covered elsewhere (48 17 0) + Other investments (48 18 0).Code: 48 10 1Title: Total investments invested in "the sponsoring enterprise"DefinitionThis variable shall comprise all investments in the sponsoring enterprises, such as shares of the sponsoring enterprises, debt securities issued by, and loans to, the sponsoring enterprises, etc. The sponsoring enterprises are the employers, which pay contributions into the pension fund for their employees.Link to other variablesThe variable "Total investments invested in 'the sponsoring enterprise'" is part of the variable "Total investments of pension funds" (48 10 0).Code: 48 10 4Title: Total investments at market valuesDefinitionThis variable shall comprise "Total investments" (= sum of the variables Land and buildings (PF) (48 11 0) + Investments in affiliated enterprises and participating interests (PF) (48 12 0) + Shares and other variable-yield securities (48 13 0) + Units in undertakings for collective investment in transferable securities (48 14 0) + Debt securities and other fixed-income securities (48 15 0) + Participation in investment pools (48 16 0) + Loans guaranteed by mortgages and other loans not covered elsewhere (48 17 0) + Other investments (48 18 0)) at market value.Note:The variable "Total investments at market values" (48 10 4) has only to be delivered if the variable "Total investments of pension funds" (48 10 0) is not delivered at market value.Code: 48 20 0Title: Other assetsDefinitionThis variable shall comprise all other assets not shown under investments.BALANCE SHEET VARIABLES - LIABILITIESCode: 48 30 0Title: Capital and reservesDefinitionThis variable shall comprise capital and reserves not formally allocated to pension beneficiaries, such as equity capital, reserves or other equivalent funds.Code: 48 40 0Title: Net technical provisions (PF)DefinitionThis variable shall comprise technical provisions net of reinsurance allocated to pension beneficiaries. These technical provisions normally are valued according to actuarial principles.Code: 48 50 0Title: Other liabilitiesDefinitionThis variable shall comprise all other liabilities not being recorded under capital and reserves or net technical provisions.VARIABLES ON INTERNATIONALISATIONCode: 48 61 0Title: Geographical breakdown of turnoverDefinitionThis variable shall comprise all pension contributions as defined in the variable "Turnover" (12 11 0), due during the financial year, such as all mandatory contributions, other regular contributions, voluntary additional contributions, other contributions, broken down into the following countries: home country, (other) EU countries, other EEA countries, USA and Canada, Japan, and the rest of the world.Note:The criterion for allocation of the turnover follows the residence of the contributing member.Link to other variablesThe variable "Geographical breakdown of turnover" is a further breakdown of the variable "Turnover" (12 11 0).Code: 48 62 0Title: Shares and other variable-yield securities broken down by locationDefinitionThis variable shall comprise shares and other variable-yield securities as defined in the variable "Shares and other variable-yield securities" (48 13 0) broken down by location. The following areas are considered: home country, (other) EU countries, other EEA countries, USA and Canada, Japan, and the rest of the world.Note:The location of share corresponds to where the firm issuing the share is incorporated.Link to other variablesThe variable "Shares and other variable-yield securities broken down by location" (48 62 0) is a further breakdown of the variable "Shares and other variable-yield securities" (48 13 0).Code: 48 63 0Title: Total investments broken down by locationDefinitionThis variable shall comprise total investments as defined in the variable "Total investments of pension funds" (48 10 0) broken down by location. The following areas are considered: home country, (other) EU countries, other EEA countries, USA and Canada, Japan, and the rest of the world.Note:The location of land and buildings is defined by the area in which these assets are situated. Investments in unit trusts are allocated in accordance with the information provided by the unit trusts. Investments in fixed-income securities are allocated based on the legal incorporation of the issuer. The location of share corresponds to where the firm issuing the share is incorporated.Link to other variablesThe variable "Total investments broken down by location" (48 63 0) is a further breakdown of the variable "Total investments of pension funds" (48 10 0).Code: 48 64 0Title: Total investments broken down into euro and non-euro componentsDefinitionThis variable shall comprise total investments as defined in the variable "Total investments of pension funds" (48 10 0) broken down by currencies. The following currency breakdown is considered: euro, others.Link to other variablesThe variable "Total investments broken down into euro and non-euro components" (48 64 0) is a further breakdown of the variable "Total investments of pension funds" (48 10 0).RESIDUAL VARIABLESCode: 48 70 0Title: Number of membersDefinitionThis variable shall comprise the total number of members whose pension schemes - as defined in the variable "Number of pension schemes" (11 61 0) - are under the administration of pension funds. This includes the number of active members, deferred members and retired persons.Link to other variablesThe variable "Number of members" (48 70 0) is calculated as follows:Number of members of defined benefit schemes (48 70 1),+ Number of members of defined contribution schemes (48 70 2),+ Number of members of hybrid schemes (48 70 3);orNumber of active members (48 70 4),+ Number of deferred members (48 70 5),+ Number of retired persons (48 70 6).Code: 48 70 1Title: Number of members of defined benefit schemesDefinitionThis variable shall comprise the total number of members of defined benefits schemes. This includes the number of active members, deferred members and retired persons.Link to other variablesThe variable "Number of members of defined benefits schemes" (48 70 1) is used in the calculation of the variable "Number of members" (48 70 0).Code: 48 70 2Title: Number of members of defined contribution schemesDefinitionThis variable shall comprise the total number of members of defined contributions schemes. This includes the number of active members, deferred members and retired persons.Link to other variablesThe variable "Number of members of defined contribution schemes" (48 70 2) is used in the calculation of the variable "Number of members" (48 70 0).Code: 48 70 3Title: Number of members of hybrid schemesDefinitionThis variable shall comprise the total number of members of hybrid schemes. This includes the number of active members, deferred members and retired persons.Link to other variablesThe variable "Number of members of hybrid schemes" (48 70 3) is used in the calculation of the variable "Number of members" (48 70 0).Code: 48 70 4Title: Number of active membersDefinitionThis variable shall comprise the number of members who are actively contributing to the pension scheme.Link to other variablesThe variable "Number of active members" (48 70 4) is used in the calculation of the variable "Number of members" (48 70 0).Code: 48 70 5Title: Number of deferred membersDefinitionThis variable shall comprise the number of members who have left the pension scheme, but retain deferred rights.Link to other variablesThe variable "Number of deferred members" (48 70 5) is used in the calculation of the variable "Number of members" (48 70 0).Code: 48 70 6Title: Number of retired personsDefinitionThis variable shall comprise the number of persons who receive pension benefits.Link to other variablesThe variable "Number of retired persons" (48 70 6) is used in the calculation of the variable "Number of members" (48 70 0).NON-AUTONOMOUS PENSION FUNDSCode: 11 15 0Title: Number of enterprises with non-autonomous pension fundsDefinitionCommission Regulation (EC) No 2700/98 concerning the definitions of characteristics for structural business statistics. This variable concerns the number of enterprises that constitute book reserves for paying out pensions to their employees. The management of the non-autonomous pension fund is an ancillary activity to these enterprises.Note:These enterprises are to be classified according to their principal activity under one of the grouping of activities mentioned in section 9 of Annex 1 of Regulation (EC, Euratom) No 58/97 concerning structural business statistics.Code: 48 08 0Title: Turnover of non-autonomous pension fundsDefinitionThis variable shall comprise all pension contributions, in respect of pension contracts, made to the book reserve during the financial year.(1) OJ L 375, 31.12.1985, p. 3.